Exhibit 99.1 News Release Investor Relations: Sara Gubins, +1 Media Relations: Anne Taylor Adams, +1 NIELSEN REPORTS 1st QUARTER 2% New York, USA – April 25, 2017 – Nielsen Holdings plc (NYSE: NLSN) today announced its first quarter 2017 results. For the first quarter, revenues increased 2.6% to $1,526 million, or 3.2% on a constant currency basis, compared to the first quarter of 2016. The company also announced that its Board of Directors approved an increase in the company’s quarterly dividend of 10% to $0.34 per share. “Our first quarter results highlight the importance of our balanced portfolio.We saw continued strength in our Watch segment and in emerging markets, partially offset by a decline in the U.S. for our Buy segment,” said Mitch Barns, Chief Executive Officer of Nielsen.
